DETAILED ACTION
	This office action is in response to the election and amendment filed on March 31, 2022.  In accordance with this amendment, claims 17-20 have been formally canceled, while new claims 21-24 have been added.
	Claims 1-16 and 21-24 are pending, with claims 1 and 11 in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-16, in the reply filed on March 31, 2022 is acknowledged.  The traversal is on the ground(s) that claims 17-20 (claim 17 being independent in Group II) have been canceled, and re-drafted as claims 21-24.  Claims 21-24 depend directly from independent claim 1 of Group I.  These actions are found persuasive because claims 21-24 now are in dependent form from Group I claims 1-16, which are elected.

Because claims 17-20 have been canceled and were re-drafted as dependent upon claims from Group I, the restriction mailed on January 31, 2022 is hereby reconsidered in view of Applicant’s comments filed March 31, 2022.  Because all claims previously withdrawn from consideration under 37 CFR 1.142 are now rejoined, the restriction requirement as set forth in the Office action mailed on January 31, 2022 is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Information Disclosure Statement
The prior art documents submitted by Applicant in the Information Disclosure Statements filed on November 9, 2021 (two documents), have been considered and made of record (note attached copy of forms PTO-1449).

Drawings
The original drawings (sixteen (16) pages) were received on July 26, 2021.  These drawings are acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6-8, 11, 12, and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chuang et al. US 2014/0362880 A1 (which has matured into U.S. Patent No. 9,509,112 B2).
Chuang et al. US 2014/0362880 A1 teaches (ABS; Figs. 1, 2A, 2C, 4; paragraphs [0007] – [0012], [0047] – [0061]; Claims) a system capable of frequency synthesis (cited Figs.), the system comprising: a series of cascaded parametric converters (both SHG and 3HG are parametric processes; with SFG as well) comprising: a first parametric converter 115/204/235 to convert a field at a first frequency (for example 1064 nm, Fig. 1) into a field at a second frequency higher than the first frequency (for example 532 nm, Fig. 1, which is a lower wavelength yet higher frequency based on second harmonic generation); and a second parametric converter 135/207/237, fed by the first parametric converter (as at least an input thereto), to convert the field at the second frequency into a field at a third frequency higher than the second frequency (for example 266 nm, Fig. 1, which is a lower wavelength yet higher frequency based on a third harmonic generation), which clearly, fully meets Applicant’s claimed structural limitations of independent claim 1.
Regarding independent method claim 11, the device and structure of Chuang Figs. 1, 2A, 2C, 4, etc. inherent teach all same methods of using the device, and accordingly all method steps of claim 11 are anticipated.

Regarding dependent claim 6, in Chuang at least a third frequency is double the second frequency and the second frequency is double the first (Fig. 1; 1064 nm – 532 nm – 266 nm).
Regarding claim 7, 266 nm is greater than 0.1 THz in frequency.
Regarding claim 8, a signal generator 101/201/231 is shown in Chuang.
Regarding claim 12, all fields in Chuang are in-phase with each other throughout the with phase matching constraints (para [0009], [0030]).
Regarding claim 14, a second harmonic is generated from the first frequency / wavelength in Figs. 1, 2A, 2C, 4, etc. of Chuang.
Regarding claim 15, the sum frequency generation (SFG) of Chuang is considered mixing of the two inputs to the element 207/237.
Regarding claim 16, the input/signal of Chuang can be considered functional stable (or stabilized) because stable inputs create stable outputs (para [0002]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chuang et al. US 2014/0362880 A1.
Regarding dependent claim 9, Chuang et al. ‘880 does not expressly teach using a “waveguide” to couple the two parametric converters together.
However, this feature standing alone without other additional items is not patentable over Chuang in an obviousness determination.  One having ordinary skill in optical communications at the time of the effective filing date of the current application would have recognized that using either free space (such as in Chuang), or conversely using an optical waveguide for direct mechanical/optical connection, would have been an obvious modification to couple optical signals in a system such as Chuang.  It would have required no undue experimentation or burden to a nominally skilled artisan to incorporate such features in Chuang, and it is well known in the art to use optical waveguides for coupling.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).  For these reasons, claim 9 is found obvious over Chuang, standing alone.
Allowable Subject Matter
Claims 2-5, 10, 13, and 21-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Regarding these further dependent claim features, in context of the specification and drawings (in particular noting Applicant’s Figs. 1A and 2), there is no express teaching or reasonable suggestion from the prior art for the 1st/2nd parametric converter to have such structural/method features.  Applicant should amend claims 1 and 11 to incorporate features of Figs. 1A and 2, such as enumerated by claims 2, 13, and 21.  Correction is required by cancellation of these dependent claims and addition into the independents.

Note Ateshian et al. NPL “Terahertz Light Sources by Electronic-Oscillator-Driven Second Harmonic Generation in Extreme-Confinement Cavities”, provided in the IDS dated November 9, 2021.  Even though Ateshian (and Heuck) are not named inventors of the current application, this NPL document is not applicable prior art either under 35 U.S.C. 102(a) (1) – (2) based on the publication date (November 8, 2020).

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: PTO-892 form references B-E:

-Reference B to McKinstrie ‘088 is pertinent to optical signal quadrature separation using a series of a parametric amplifier coupled to a frequency converter.
-Reference C to Kaertner ‘455 is pertinent to a method for generating THz radiation using multiple conversion crystals.
-Reference D to Chuang ‘540 is pertinent to lasers using a number of coupled harmonic generations in sequence.
-Reference E to Komine ‘173 is pertinent to a down-conversion cascaded OPO system to output longer wavelengths.  Frequency decreases in Komine.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174. The examiner can normally be reached M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL PETKOVSEK/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        April 6, 2022